DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.

Response to Amendment
The amendment filed 06/24/2020 has been entered. Claims 1, 3, 6-15, and 18-21 remain pending in the application. Applicant’s amendments to the Claims and arguments have overcome each and every 112(b) rejection of claims 1-3, 6-15, and 18-21 previously set forth in the Final Office Action mailed 10/02/2020. 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-3, 5-6, 10-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler et al (US 20120289869), hereinafter Tyler, in view of Shafer et al (US 20030131852), hereinafter Shafer, Zhang et al (US 20160166234), hereinafter Zhang.
Regarding claim 1, Tyler teaches an ultrasonic stimulation device for carrying out surgery to apply an ultrasonic stimulation to a subject's brain ("The present invention comprises methods and devices for modulating the activity of the brain of humans or animals.  The methods and devices comprise use of ultrasound waves directed to the brain in living subjects." [0030]; “a device that is wearable by a subject and used for providing at least ultrasound waves to the brain of the subject, comprising a body which covers at least a portion of a subject's head and/or scalp, when worn by the subject, and 
an ultrasonic transducer (“transducers,… ultrasonic emitters," [0031]) configured to emit a focused ultrasound (The ultrasound waves provided may be of any shape, and may be focused [0006]) to a target point ("ultrasound waves directed to the brain in living subjects." [0030]); and 
a guide framework for positioning the ultrasonic transducer (“A device of the present invention comprises at least a body and one or a plurality of components for generating ultrasound waves.  The body of a device may be a chassis that is insertable into other head gear, or a body may be head gear such as a cap, a headband, a helmet,...” [0052]; “… a device that is wearable by a subject and used for providing at least ultrasound waves to the brain of the subject, comprising a body which covers at least a portion of a subject's head and/or scalp, when worn by the subject, and a plurality of components, wherein at least one component is an ultrasound component.  Head as used herein comprises the region from the … top of the shoulder blades, including the neck region and at least the last two vertebrae of the top of the spine, the skull and jaw bones, the ears, and the tissues residing on and within, particularly the brain… [0053]), wherein the guide framework comprises: 
a body that is configured to be lain on the subject's face (“The body of a device may be a chassis that is insertable into other head gear, or a body may be head gear such as a cap, a headband, a helmet, a protective head covering, a hood, a stretchable material, a flexible material similar to a scarf that can be tied on the head, or other head gear that may be adapted to hold components for generating sound waves and/or other Note that a headband or a helmet is being lain on the forehead. As seen in the figures of Tyler, the device of Tyler shows covering the forehead portion of the face and is therefore a body lain on the face, Figs. 1-2, 5-7, 10); and 
a positioning hole formed through an inner surface and an outer surface of the body, the positioning hole into which the ultrasonic transducer is inserted (“Phased arrays may be mounted statically on or in the body of an ultrasound device of the present invention” [0049], “CMUTs may be mounted within the helmet material [0059], Figs. 1, 8. Positioning in the body or within the helmet material implies positioning in the positioning hole), 
wherein the inner surface of the body is formed to conform a facial contour of the subject (Note that a headband or a helmet is laid on the forehead, therefore, it is laid at least partially on the subject's face, Figs. 1-2, 5-7, 10. The headband or a helmet conform to the contour of the forehead, which is a portion of the face); and 
when the guide framework lain on the subject's face and the ultrasonic transducer disposed at the positioning hole, a position of the target point is naturally disposed at a preset stimulation site of the brain (“FIG. 1 A is a diagram that illustrates an exemplary system for modulating brain activity, … wherein the device comprises a helmet or head covering to be worn on the head of a subject.  It is contemplated that the helmet portion is attached to the head by attachment components such as a chin strap or other components used to hold a helmet or hat on a head.” [0054]. “The transducers are acoustically coupled to the brain in order to introduce acoustic energy into the brain.” [0055], Figs. 1-2, 5-7, 10).  

However, Shafer discloses a registration and surgical face mask, which is analogous art. Shafer teaches a body (10, Figs. 1-3, 5) of the guide framework in a shape (seen in Figs 1-3, 5) of a mask (“A face mask" [0007]), wherein the body of the guide framework is formed to cover an upper part of the subject's face with the subject's nose uncovered (seen in Figs 1-3, 5. “The mask comprises a nasal bridge mount, medial orbital mounts, and two side members that extend over the patient's ears along the side of the head.  In a preferred embodiment, side members extend along the patient's head and behind the ears, similar to a pair of eyeglasses.  Additionally, the mask may include a means for securing the mask to the patient's head, such as a strapping mechanism." [0007]), and wherein the body of the guide framework is formed to have openings so as not to cover the subject's eyes (“Nasal bridge mount 20 contacts Openings for eyes are seen in Fig. 3). 

Therefore, based on Shafer’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tyler to have the guide framework that comprises a body in a shape of a mask, wherein the body of the guide framework is formed to cover an upper part of the subject's face with the subject's nose uncovered, and wherein the body of the guide framework is formed to have openings so as not to cover the subject's eyes, as taught by Shafer, in order to and enable the mask to be positioned in substantially the same vertical position relative to the patient's face each time the patient wears it (Shafer: [0020]). The guide framework design in a shape of a mask as taught by Shafer would allow the placement of holes adjacent to the skull and would merely simplify the positioning of the guide framework. Therefore, this modification would not change the function of the primary reference.

However, Zhang discloses breast imaging method and system, which is analogous art. Zhang teaches that the guide framework (a frame 250 [0049]) is formed through a 3-dimensional printer (“Turning to FIG. 5, an example of an ultrasound probe 160 and conformable paddle 152 is depicted which is suitable for use in an approach as outlined with respect to FIG. 4.  In the depicted example, a paddle 152 is depicted which can apply a compression force to the breast tissue when engaged.  The depicted example of a paddle 152 includes a frame 250 having a curved surface to accommodate the breast surface while still pulling the tissue from the body and applying compression to hold the tissue in the imaging field of view.  The frame 250 may be formed from hard plastics or polymers (e.g., engineering plastic, stereolithography (SLA) resins such as Accura BlueStone, Acurra ClearVue, and other resins suitable for use in 3D printing or other fabrication systems” [0049]) based on the contour of the subject (“frame 250 having a curved surface to accommodate the breast surface” [0049]).
Therefore, based on Zhang’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tyler and Shafer to have the guide framework formed through a 3-dimensional printer based on the contour of the subject, as taught by Zhang, in order to improve its quality and reduce cost.  The way the guide framework is made does not affect how it would operate because the structure would 


Regarding claim 3, Tyler modified by Shafer and Zhang teaches the ultrasonic stimulation device according to claim 1.
Tyler additionally teaches that the positioning hole is formed of a slit that is cut open to one side of the body (Figs. 1C-E, 8F), and wherein with the ultrasonic transducer disposed at an edge on an opposite side of an opening of the slit, the position of the target point is naturally disposed at the preset stimulation site of the brain ("FIG. 1C shows a chassis-type body for attachment of transducers, FIG. 1D shows the chassis attached within a helmet, and FIG. 1E shows the chassis positioned on a subject." [0010]. "FIG. 8 F illustrates an ultrasound device of the present invention Note that the elements of these arrays have a shape of a slit, and that in Figs. C-E, transducers are visible both inside and outside of the chassis, i.e., they are in the holes in a form of slits).  
Regarding claim 6, Tyler modified by Shafer and Zhang teaches the ultrasonic stimulation device according to claim 1. 
Tyler teaches a fixing device for fixing the ultrasonic transducer ("A chassis generally refers to a body of a device that can be physically combined with other head gear." [0052]. “The chassis comprises transducers affixed to the chassis body and may further comprise components for attaching the chassis to a helmet, such as mounting straps, and a suspension system.  The chassis can then be inserted into a helmet and worn by a subject so that ultrasound can be applied to the brain of the subject.  The chassis can then be removed from the helmet and placed in the same or a different helmet.  FIGS. 1D and E show the insertion of the chassis in a helmet and the helmet with the chassis on a subject, respectively.” [0061]), wherein the fixing device adjusts a position of the ultrasonic transducer in 3 dimensions to dispose the ultrasonic transducer at the positioning hole (“FIG. 7 illustrates an exemplary device having movable or rotatable components, such as a movable or rotatable ultrasound transducer.  The ultrasound fields may be adjusted manually or automatically, either locally or remotely controlled, by using transducers mounted on a 1-, 2-, 3-spatial axis motion controller.” [0065]. The fixing structure can be a chassis because it is combinable with other gear ([0052]) or any other structure that is used to mount transducers on a 1-, 2-, 3-spatial axis motion controller).
Regarding claim 10, Tyler modified by Shafer and Zhang teaches the ultrasonic stimulation device according to claim 6. 
Tyler teaches that the positioning hole is formed in a shape of a slit that is cut open to one side of the body ("FIG. 1C shows a chassis-type body for attachment of transducers, FIG. 1D shows the chassis attached within a helmet, and FIG. 1E shows the chassis positioned on a subject." [0010]. "FIG. 8 F illustrates an ultrasound device of the present invention comprising multiple phased arrays, wherein … two arrays are in a rectangular arrangement." [0049] Note that the elements of these arrays have a shape of a slit, and that in Figs. C-E, transducers are visible both inside and outside of the chassis, i.e., they are in the holes in a form of slits), and 
wherein with the ultrasonic transducer fixedly positioned at an edge on an opposite side of an opening of the slit, the guide framework is removable (“A device of the present invention comprises a structure that is acoustically connected with a subject's body, such as a head, that may be removably attached … to the body part.” [0051]. “It is contemplated that the helmet portion is attached to the head by attachment components such as a chin strap or other components used to hold a helmet or hat on a head." [0054], Fig. 1 A   “The chassis comprises transducers affixed to the chassis body… The chassis can then be removed from the helmet and placed in the same or a different helmet.” [0061]. Note that the guide framework and its components, e.g., a helmet, chassis are removable).   
Regarding claim 11, Tyler modified by Shafer and Zhang teaches the ultrasonic stimulation device according to claim 1. 
Fig. 1E shows transducers in the forehead area) to correct the position of the target point to which an ultrasound is focused (“Ultrasound transducer elements may also comprise focusing lenses such as acoustic hyperlenses or metamaterials when providing ultrasound waves to affect brain regions.” [0006]. “FIG. 10 A-B illustrate exemplary examples of an acoustic hyperlens (A) and such an acoustic hyperlens or metamaterials attached to ultrasound transducers and an ultrasound device (B) for achieving subdiffraction spatial resolutions in treating very small brain regions with ultrasound.” [0019]. “Systems and devices for providing ultrasound for the present invention may comprise helmets having materials that bend light or sound and can focus the waves.  Such materials, including but not limited to, super-lenses, hyperlenses …, and other similar components may be used to focus the ultrasound waves in the methods and devices of the present invention.  For example, transducers, of any type, in conjunction with a focusing element, such as a acoustic hyperlens, super-lens .., are used for focusing the ultrasound waves below the diffraction limits and are provided to one or more sites in the brain to modulate brain activity.” [0067]).
Regarding claim 12, Tyler modified by Shafer and Zhang teaches the ultrasonic stimulation device according to claim 11.
Tyler additionally teaches that the acoustic lens is tailored to focus the ultrasound to at least two target points separately (“The device may comprise components for focusing the acoustical energy to one or more sites in the brain of the user.  Such focusing components are known, and include, but are not limited to, an acoustic 
Regarding claim 14, Tyler modified by Shafer and Zhang teaches the ultrasonic stimulation device according to claim 1.
Tyler teaches that the guide framework further comprises additional positioning holes into which additional ultrasonic transducers for focusing the ultrasound to different target points from the target point are inserted (Fig. 1-2, 3, 5-6, 10B).
Regarding claim 15, Tyler modified by Shafer and Zhang teaches the ultrasonic stimulation device according to claim 1.
Tyler additionally teaches that the ultrasonic transducer is a multi-array transducer which can reposition the target point by controlling elements within the transducer (“A focusing method may involve the use of multiple transducers operating in phased arrays to focus US through the skull to specific brain regions.  US can be focused through human skulls using phased transducer arrays.” [0047]).  


Claims 7-8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler, Shafer, and Zhang as applied to claim 6, and further in view of Norris et al (US 20170171677), hereinafter Norris.
Regarding claim 7, Tyler modified by Shafer and Zhang teaches the ultrasonic stimulation device according to claim 6. 

However, Norris discloses tinnitus treatment systems and methods, which is analogous art. Norris teaches that the fixing device has a shape of a headphone that is supported and fixed on a side of the subject's face (“Embodiments of the technology described herein include ultrasonic emitters, ultrasonic headphones or small ultrasonic transducers at or in the ear.” [0034]; “the ultrasonic emitter may be mounted onto a ball joint that can be rotated or pivoted within a socket in each housing/enclosure of an in-ear headphone ultrasonic transducer system.” [0113]).
Therefore, based on Norris’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of  Tyler, Shafer, and Zhang to have the fixing device with a shape of a headphone that is supported and fixed on a side of the subject's face, as taught by Norris, in order to facilitate ultrasound treatment of the regions of interest including subject’s ears, e.g., for tinnitus (Norris: [0143]). 
Regarding claim 8, Tyler modified by Shafer, Zhang, and Norris teaches the ultrasonic stimulation device according to claim 7. 
Additionally, Tyler modified by Shafer, Zhang, and Norris teaches that the fixing device comprises: two earmuffs which cover two ears of the subject; and an arch-shaped connecting member connecting the two earmuffs (Norris: “Embodiments of the technology described herein include ultrasonic emitters, ultrasonic headphones or small ultrasonic transducers at or in the ear.” [0034]; “the ultrasonic emitter may be mounted onto a ball joint that can be rotated or pivoted within a socket in each housing/enclosure Note that headphones comprise an arch-shaped connecting member connecting the two earmuffs), and the ultrasonic transducer is connected to the connecting member (“the ultrasonic emitter may be mounted onto a ball joint that can be rotated or pivoted within a socket in each housing/enclosure of an in-ear headphone ultrasonic transducer system.” [0113]. The transducer is connected by a ball joint to the connecting member).
Therefore, based on Norris’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tyler, Shafer, Zhang, and Norris to have the fixing device with two earmuffs which cover two ears of the subject; and an arch-shaped connecting member connecting the two earmuffs, with the ultrasonic transducer connected to the connecting member, as taught by Norris, in order to facilitate ultrasound treatment of the regions of interest including subject’s ears and nearby regions of the brain, e.g., for tinnitus treatment (Norris: [0143]). 
Regarding claim 21, Tyler modified by Shafer, Zhang, and Norris teaches the ultrasonic stimulation device according to claim 7. 
Additionally, Tyler modified by Shafer, Zhang, and Norris teaches that the fixing device includes a headphone structure (Norris: “Embodiments of the technology described herein include ultrasonic emitters, ultrasonic headphones or small ultrasonic transducers at or in the ear.” [0034]; “the ultrasonic emitter may be mounted onto a ball joint that can be rotated or pivoted within a socket in each housing/enclosure of an in-ear headphone ultrasonic transducer system.” [0113]) configured to transmit instructions (parameter-setting information, instructions [0143]) from a control room (external The subject being in an MRI machine is seen as intended use statement).
Therefore, based on Norris’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tyler, Shafer, Zhang, and Norris to have the fixing device includes a headphone structure configured to transmit instructions from a control room to the subject when the ultrasonic stimulation device is used by the subject in an MRI machine, as taught by Norris, in order to facilitate ultrasound treatment of the regions of interest including subject’s ears and nearby regions of the brain, e.g., for tinnitus treatment (Norris: [0143]). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tyler, Shafer, Zhang, and Norris as applied to claim 8, and further in view of Mishelevich (US 20130281890), hereinafter Mishelevich.
Regarding claim 9, Tyler modified by Shafer, Zhang, and Norris teaches the ultrasonic stimulation device according to claim 8. 
Additionally, Tyler modified by Shafer, Zhang, and Norris teaches that the connecting member is rotatable frontward and rearward of the subject with respect to The transducer is connected by a ball joint to the connecting member. This connection allows for frontward and rearward rotation).
Therefore, based on Norris’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tyler, Shafer, Zhang, and Norris to have the connecting member that is rotatable frontward and rearward of the subject with respect to the earmuffs, as taught by Norris, in order to facilitate ultrasound treatment of the regions of interest including subject’s ears and nearby regions of the brain, e.g., for tinnitus treatment (Norris: [0143]). 
Tyler as modified by Shafer, Zhang, and Norris further does not teach that the position of the ultrasonic transducer is moveable laterally along a lengthwise direction of the connecting member, and the position of the ultrasonic transducer is moveable in a radius direction apart from or close to the connecting member.  
However, Mishelevich discloses neuromodulation devices and methods, which is analogous art. Mishelevich teaches that the position of the ultrasonic transducer is moveable laterally along a lengthwise direction of the connecting member, and the position of the ultrasonic transducer is moveable in a radius direction apart from or close to the connecting member (“Instead of phase/frequency relationships that can steer the ultrasound beam, 260 can represent mechanically altering the direction of the ultrasound beam, including axial or radial mechanical perturbations of the ultrasound transducers. [0648], Fig. 53).
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tyler, Shafer, and Zhang as applied to claim 11, and further in view of Beacham et al (US 20160185056), hereinafter Beacham.
Regarding claim 13, Tyler modified by Shafer and Zhang teaches the ultrasonic stimulation device according to claim 11.
Tyler modified by Shafer, and Zhang does not teach that the acoustic lens is formed by a 3-dimensional printing process.    
However, Beacham discloses a system and method for manufacturing an ultrasound probe lens, which is analogous art. Beacham teaches that the acoustic lens is formed by a 3-dimensional printing process (“As also shown in FIGS. 1 and 2, the ultrasound probe 10 includes a second component, such as lens 26, that covers the acoustic stack 14 and the array of transducer elements 16, which serves to focus the 
 Therefore, based on Beacham’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tyler, Shafer, and Zhang to have the acoustic lens formed by a 3-dimensional printing process, as taught by Beacham, in order to improve its quality and reduce cost.  The way the acoustic lens is made does not affect how it would operate because the structure would remain the same regardless of the manufacturing process used.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tyler, Shafer, and Zhang as applied to claim 1, and further in view of Mishelevich (US 20130281890), hereinafter Mishelevich, and Bulkes (US 20140052203), hereinafter Bulkes.
Regarding claim 18, Tyler modified by Shafer and Zhang teaches the ultrasonic stimulation device according to claim 1. 

However, Mishelevich discloses neuromodulation devices and methods, which is analogous art. Mishelevich teaches that the ultrasonic transducer has a magnetic resonance imaging (MRI) compatible structure ("FIGS. 23A and 23B demonstrates the combination of an ultrasound transducer with a figure-8 Transcranial Magnetic Stimulation (TMS) Coil in both front and side views…  MRI-compatible ultrasound generators are available (e.g., from Imasonic) so that the presence of the ultrasound transducer will have minimal impact on the magnetic field generated by the TMS electromagnet." [0542]).
Therefore, based on Mishelevich’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tyler, Shafer, and Zhang to have the ultrasonic transducer that has a magnetic resonance imaging (MRI) compatible structure, as taught by Mishelevic, in order to ensure that the presence of the ultrasound transducer will have minimal impact on the magnetic field generated by the TMS electromagnet. (Mishelevich: [0542]).
While Tyler teaches that the ultrasonic transducer is connected to a control room (a room where operators control MRI and US for brain-circuit stimulation during simultaneous MRI imaging as disclosed in [0076]) of an MRI machine ("The controller ... may be remote ... A controller may provide drive voltages and pulse patterns to one or The ultrasonic transducer has to be connected to a control room of an MRI machine in order to be used simultaneously or sequentially as disclosed in [0076]), Tyler as modified by Shafer, Zhang, and Mishelevic further does not teach that the ultrasonic transducer is configured to be connected to a control room of an MRI machine by a coated electric wire.   
However, Bulkes discloses MRI compatible implantable electronic medical lead, which is analogous art. Bulkes teaches that the medical device (electronic device [0006]) is connected by a coated electric wire ("The multi-lumen body structure comprises a length of tubular dielectric material with a plurality of lumens extending over its entire length.  A cross section of this structure is shown in FIG. 1.  The size of the lumens 10, the distance 12 between adjacent lumens, the outer thickness of the dielectric layer 14 and the dielectric material are closely controlled and are selected based on minimizing or suppressing the buildup of standing waves in the lead when exposed to the electromagnetic fields of an MRI scanner." [0040]).   
 Therefore, based on Bulkes’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tyler, Shafer, Zhang, and Mishelevic .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tyler, Shafer, and Zhang as applied to claim 1, and further in view of Bennett et al (US 20140155747), hereinafter Bennett.
Regarding claim 19, Tyler modified by Shafer and Zhang teaches the ultrasonic stimulation device according to claim 1. 
Tyler as modified by Shafer and Zhang does not teach that the ultrasonic transducer has a flange in a shape of a ring that is located in close contact with the outer surface of the body around the positioning hole.
 However, Bennett discloses an ultrasonic transducer, which is analogous art. Bennett teaches that the ultrasonic transducer (transducer 40 [0024], Fig. 3; transducer 122, Fig. 8, [0038]) has a flange ("mounting flange 64" [0024], Figs. 3, 7-8) in a shape of a ring (64, Fig. 7) that is located in close contact with the outer surface of the body (62, Figs. 3, 7-8) around the positioning hole (positioning hole is the opening in 62 where transducer 40, Fig. 3 or transducer 122, Fig. 8, is positioned facing “acoustically transparent window 60” [0024], Figs. 3, 8).
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tyler, Shafer, and Zhang as applied to claim 1, and further in view of Rhad et al (US 20150025414), hereinafter Rhad.
Regarding claim 20, Tyler modified by Shafer and Zhang teaches the ultrasonic stimulation device according to claim 1. 
Tyler as modified by Shafer and Zhang does not teach that the body of the guide framework has a protrusion or a recess formed around a circumference of the positioning hole.
 However, Rhad discloses a biopsy device targeting features, which is analogous art. Rhad teaches that the body of the guide framework (grid plate (96)” [0157], Fig. 6) has a protrusion or a recess (“square recesses (130)” [0157], Fig. 6) formed around a circumference of the positioning hole ("square opening (138) centered within each square recess (130)," [0157], Fig. 6).
 Therefore, based on Rhad’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 


Response to Arguments
                                                         
Applicant's arguments filed 11/30/2020 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shafer.

Response to the 35 U.S.C.  $103 rejection arguments on pages 6-16 of the REMARKS.
Claims 1, 3, 6-15, and 18-21                
The Applicant argues that “Tyler et al. and Bonutti et al., including the cited portions of theses references, do not teach or suggest the features of newly amended claim 1” (Pages 8-16). This argument is moot because the rejection is made in view of Shafer rather than Bonutti. The Applicant argues that “Zhang et al. only relates to a breast ultrasound imaging system and does not directly stimulate the body part including the brain with the focused ultrasound, there is no motivation to use the customized shaped guide framework for setting the focal point.” (Page 15). However, 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/AB/Examiner, Art Unit 3793   

/JOANNE M HOFFMAN/
Primary Examiner, Art Unit 3793